Citation Nr: 9911023
Decision Date: 07/16/99	Archive Date: 09/09/99

DOCKET NO. 98-17 388               DATE JUL 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Boise, Idaho

ORDER

The following corrections are made in a decision issued by the
Board in this case on April 21, 1999:

On line 5, page 4, "November 1987." is corrected to read "November
1987. Subsequently received were VA urology clinic outpatient
reports dated in late 1998 noting the veteran's history of chronic
prostatitis with urethral stricture."

On line 12, page 7, "April 1997." is corrected to read "April 1997.
The additional VA urology clinic records dated in late 1998 note
prostatitis by history only and are not reflective of any
pathological development of this disorder."

RONALD R. BOSCH 
Member, Board of Veterans' Appeals


Citation Nr: 9911023  
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-17 388 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable evaluation for prostatitis.  


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
March 1947.  



This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1997 determination of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All necessary evidence for an equitable decision in the 
current appeal has been obtained by the RO.  

2.  The probative medical evidence shows no acute prostatitis 
and shows that the veteran's symptoms of urinary frequency, 
urgency, and nocturia are attributable to disorders unrelated 
to the service-connected prostatitis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for prostatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.31, 4.115, Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The VA Chief of the Medical Service indicated in a 
September 1996 letter that he was at a loss to explain the 
veteran's persistent urinary symptoms.  The physician further 
indicated that he would send medication which acted as a 
local anesthetic to the bladder and urethra to help with 
locally irritative symptoms.  



A November 1996 VA outpatient treatment report shows an 
assessment of prostate cancer, worsened symptoms.  The 
veteran was seen in the VA urology clinic in December 1996.  
The report shows that the veteran had some discomfort of the 
left perineum and symptoms of frequency, urgency, nocturia 4 
to 5 times per night, fair flow, stammer, and small volume.  
Physical examination revealed a small normal prostate.  The 
diagnoses included mild bladder irritation and history of 
prostate cancer without any evidence of symptoms of the 
cancer.  

An April 1997 VA outpatient report from the urology clinic 
shows that the veteran's recent cytoscopy revealed a 
stricture which the physician dilated.  The physician noted 
that the veteran had some recurrence of obstruction.  He 
further noted that the veteran was doing well with respect to 
symptoms of frequency and urgency while on medication and 
noted that the nocturia was down to 3 times per night from 6 
to 7 times per night.  

In an April 1997 VA examination, the veteran reported that he 
was treated for prostatitis during service and was treated 
for acute prostatitis some years prior by a private 
physician.  The examiner noted that the veteran's problems 
appeared to be related to a transurethral resection of the 
prostate (TURP) performed in April 1988.  

Since that time, the veteran reported pain and soreness in 
the left side of the perineum, and pain with prolonged 
sitting.  The veteran reported symptoms of urinary frequency 
of 5 or 6 times per night.  The examiner noted symptomatology 
of frequency, urgency, nocturia times 4 to 5 days, flare-
flow, stammer, and small volume.  The examiner noted a 
history of prostate cancer and found no symptoms of the 
cancer.  The examiner suspected most likely an inhibited 
neurogenic bladder causing some of the urinary frequency.  
Physical examination revealed no enlargement of the prostatic 
tissue.  The examiner's clinical impressions were no acute 
prostatitis and status post TURP with low-grade cancer.  


A September 1997 letter from a private physician shows that 
the veteran was under the physician's care from 1960 to 1981 
for chronic prostatitis.  The physician noted that the 
veteran was referred to a urologist in 1981.  Added to the 
record in October 1997 were letters of the private physicians 
dated between June 1981 and November 1987.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The schedule of ratings provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  38 C.F.R. § 4.115a.  Where diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Id.

The schedule of ratings provides that prostate gland 
injuries, including infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.

Pursuant to the criteria for voiding dysfunction, disorders 
are rated as to the particular condition as urine leakage, 
frequency, or obstructed voiding.  In this regard, continual 
urine leakage requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants an 
evaluation of 20 percent.  38 C.F.R. § 4.115a.

With respect to urinary frequency, the schedule of ratings 
provides a 20 percent evaluation for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  Where the daytime voiding 
interval is between two and three hours; or, awakening to 
void two times per night, a 10 percent evaluation is 
warranted.  Id. 

Obstructed voiding manifested by urinary retention requiring 
intermittent or continuous catheterization is evaluated as 
10 percent disabling.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following warrant a 
10 percent evaluation: (1) post void residuals greater than 
150 cc; (2) uroflowmetry manifested by a markedly diminished 
peak flow rate of less than 10 cc/sec; (3) recurrent urinary 
tract infections secondary to obstruction; (4) stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year is considered 
0 percent disabling.  Id.

Urinary tract infections manifested by poor renal function 
are rated as renal dysfunction.  Infections requiring long-
term drug therapy, 1-2 hospitalizations per year and/or 
intermittent intensive management warrant an evaluation of 
10 percent.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for prostatitis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107.

In the case at hand, the Board finds that following a review 
of the probative medical evidence, a compensable evaluation 
for service-connected prostatitis is not warranted.  The 
probative medical evidence shows that the veteran's 
genitourinary symptomatology is manifested by urinary 
frequency and by obstructed voiding.  The probative medical 
evidence shows that the veteran must void between three and 
seven times per night.  Also, the April 1997 VA outpatient 
report shows that the physician had dilated an obstruction 
and that the veteran had some recurrence of obstruction.  

The probative medical evidence shows, however, that the 
veteran's symptomatology is related to the TURP performed in 
April 1988.  The VA examiner in April 1997 opined that the 
veteran's problems appear to be related to the April 1988 
surgery.  The Board notes that the April 1988 VA inpatient 
treatment report does not show that the TURP was performed 
because of the veteran's prostatitis.  Rather, the report 
shows diagnoses of obstructing benign prostatic hyperplasia, 
and small focus carcinoma of the prostate.  The VA examiner 
in April 1997 suspected that the urinary frequency 
symptomatology was related to an inhibited neurogenic 
bladder.  The examination report does not show that the 
veteran's urinary frequency is related to prostatitis.  
Moreover, the current treatment records show a small normal 
prostate in December 1996 and a diagnosis of no acute 
prostatitis on VA examination in April 1997.

The Board notes that medical evidence added to the record in 
support of the veteran's appeal consists of letters of two 
private physicians.  These letters show that the veteran was 
treated for chronic prostatitis from 1960 to 1987.  The Board 
finds that these letters are of low probative value regarding 
the veteran's current symptomatology due to prostatitis.  The 
current medical evidence, nonetheless, outweighs this private 
medical evidence.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  Accordingly, the Board finds that the criteria have 
not been met for a compensable schedular evaluation for the 
service-connected prostatitis.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.31, 4.115, Diagnostic Code 7527.  

The Board also finds that the service-connected prostatitis 
has not rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding a grant of entitlement to an increased 
(compensable) evaluation on an extraschedular basis.  
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable evaluation for prostatitis is 
denied.  



           
     RONALD R. BOSCH 
     Member, Board of Veterans' Appeals



 Department of Veterans Affairs

